DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it consists or more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more of the planning states" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps this should be “the at least one planning state”.
Claim 1 recites the limitation "the at least one next planning state" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the quality value information" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites, “wherein constructing the model comprises constructing the model based on geometric characterization of a plurality of distances (or other modified distance formula to represent dosimetrical distance) from the target volume with a respective percentage for a volume of the at least one organ at risk.”  There should not be any parentheses within the claim.  Also, the limitation “with a respective percentage for a volume of the at least one organ at risk” is not understood.
Claim 6 recites the limitation "the radiation treatment knowledge data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites, in part, “computerized models of published clinical trials results and guidelines.”  It is not known with certainty what they are for.  For example, published clinical trials results and guidelines for what.
Claim 8 recites the limitation "the current status" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the current optimization parameters" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the current plan" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the measurements of the plan’s conformity to dose constraints on target” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the at least one action" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites, “wherein the quality value information associated with a planning action associated with a planning state depends on a sequence of at least one planning actions selected for the sequence of next planning states associated with the selected planning actions.”  It is not known what this means.
Claim 14 recites the limitation "the reconstructed planning states" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11, from which claim 14 depends, recites “reconstructing the model”.
Claim 15 recites the limitation "the one or more of the planning states" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps this should be “the at least one planning state”.
Claim 15 recites the limitation "the at least one next planning state" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the quality value information" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the radiation treatment knowledge data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites, in part, “computerized models of published clinical trials results and guidelines.”  It is not known with certainty what they are for.  For example, published clinical trials results and guidelines for what.
Claim 19 recites the limitation "the current status" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the current optimization parameters" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the current plan" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the dose constraints on target” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the at least one action" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "reconstruct the treatment states and associated treatment actions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There are no “treatment states and associated treatment actions” previously recited.  Also, claim 15, from which claim 22 depends, recites “reconstruct the model”.
Claim 23 recites the limitation "the at least one organ at risk" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the planning strategies" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23, lines 12-14 recite, “wherein the final planning state meets predetermined radiation dose to the target and predetermined limits of radiation dosage to the at least one organ at risk.”  It appears that this should perhaps be “wherein the final planning state meets the predetermined radiation dosage to the target volume and the predetermined limit of radiation dosage to the at least one organ at risk.”
Claim 24 recites the limitation "the one or more of the planning states" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  Perhaps this should be “the at least one planning state”.
Claim 24 recites the limitation "the at least one next planning state" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the quality value information" in line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the user input" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 26 depends on claim 25 and has been treated as such.
In claim 28, lines 2-3, it appears that “based on radiation treatment knowledge and the data” should perhaps be “based on the radiation treatment knowledge and the data”.
In claim 28, the recitation in lines 3-4, “and wherein the model is constrained by a predetermined limit of radiation dosage to the at least one organ at risk.” appears to be redundant.
The balance of claims are rejected by virtue of their dependency on rejected base claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ranganathan et al. (US 2021/0031054 A1) disclose a decision support tool for adaptive radiotherapy in CT/LINAC console.  Hibbard (US 2019/0333623 A1) discloses radiotherapy treatment plan modeling using generative adversarial networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



March 3, 2022